   Case 2:20-cv-02576-CCC-MF Document 35 Filed 10/14/20 Page 1 of 2 PageID: 264




                                                                                       WRITER’S DIRECT DIAL: (609)734-6358

                                                      October 14, 2020
Hon. Mark Falk, U.S.M.J.
United States District Court for the District of New Jersey
Martin Luther King Jr. Bldg. & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

       Re: Merck Sharp & Dohme B.V., et al.              v. Sandoz, Inc., et al., 2:20-cv-3117 (CCC)(MF)
           Merck Sharp & Dohme B.V., et al.              v. Lek Pharmaceuticals d.d., 2:20-cv-3117 (CCC)(MF)
           Merck Sharp & Dohme B.V., et al.              v. Dr. Reddy’s Laboratories, Inc., et al., 2:20-cv-2909
           (CCC)(MF)
           Merck Sharp & Dohme B.V., et al.              v. Teva Pharmaceuticals USA, Inc., et al., 2:20-cv-2751
           (CCC)(MF)
           Merck Sharp & Dohme B.V., et al.              v. Fresenius Kabi USA, LLC, et al., 2:20-cv-2892
           (CCC)(MF)



Dear Judge Falk:

       This Firm, together with Goodwin Procter LLP, represents Defendants Sandoz Inc., Lek
Pharmaceuticals d.d., Dr. Reddy’s Laboratories, Ltd., Dr. Reddy’s Laboratories, Inc., Teva
Pharmaceuticals USA, Inc., and Fresenius Kabi USA, LLC (collectively “Defendants”) in the above
referenced matters. Defendants hereby seek leave to file amended answers and affirmative defenses.

        The amendment adds a ninth affirmative defense pursuant to 35 U.S.C. § 282(c). Please note
that for the convenience of the parties and the Court, Defendants are not filing amended counterclaims
with their amended answers, such that the counterclaims filed by each of the Defendants1 in their
respective Answers and answered by Plaintiffs are the operative counterclaims in the above-captioned
cases. See 2:20-cv-3117 (Dkt. Nos. 19, 23), 2:20-cv-2909 (Dkt. Nos. 11, 14), 2:20-cv-2751 (Dkt. Nos.
14, 23), and 2:20-cv-2892 (Dkt. Nos. 12, 17). We have conferred with counsel for Plaintiffs with
respect to the foregoing amendments and counsel has confirmed that Plaintiffs do not object to the
foregoing relief. We appreciate their professional courtesy and diligence in addressing this issue.

       If the foregoing meets with the Court’s approval, we request that the Court “So Order” this letter.
We will then file the following, which we provide to the Court in draft form with the proposed amendment
redlined for the Court’s convenience:

   •   Defendant Sandoz Inc.’s First Amended Answer To Complaint And Affirmative Defenses
       (attached hereto as Exhibit A);

       1
           Lek Pharmaceuticals d.d. has not asserted counterclaims in the above-captioned matter.
      Case 2:20-cv-02576-CCC-MF Document 35 Filed 10/14/20 Page 2 of 2 PageID: 265

HILL WALLACK LLP
ATTORNEYS AT LAW



Page 2

      •   Defendant Lek Pharmaceuticals d.d.’s First Amended Answer To Complaint And Affirmative
          Defenses (attached hereto as Exhibit B);
      •   Defendant Dr. Reddy’s Laboratories, Ltd., and Dr. Reddy’s Laboratories, Inc.’s First Amended
          Answer To Complaint And Affirmative Defenses (attached hereto as Exhibit C)
      •   Defendant Teva Pharmaceuticals USA, Inc.’s First Amended Answer To Complaint And
          Affirmative Defenses (attached hereto as Exhibit D)
      •   Defendant Fresenius Kabi USA, LLC’s First Amended Answer To Complaint And Affirmative
          Defenses (attached hereto as Exhibit E)

       We are available to discuss this request at Your Honor’s convenience should you have any
questions or concerns, and we thank the Court for its time and consideration in these matters.

                                                       Respectfully submitted,

                                                       /s/ Eric I. Abraham
                                                       ERIC I. ABRAHAM

cc:       All Counsel of Record (via ECF and e-mail)

IT IS SO ORDERED



Hon, Mark Falk, U.S.M.J.
